PER CURIAM. —
For the reasons given in the majority opinion upon the former hearing of this case (11 Ariz. 385, 94 Pac. 1122), the judgment of the district court is reversed, with direction to that court to render judgment that the ap-pellee, P. J. McKinney, within thirty days after the rendition of such judgment, do duly execute, acknowledge, and deliver to the appellant, William Walton, his deed to the premises and property described in the complaint, but without covenants of warranty, on the payment by the said Walton *208to the said McKinney of the sum of $5,500, with interest thereon at the rate of six per cent per annum from May 1, 1906, to the date of such judgment, and that, in case said Walton should refuse, neglect, or decline to make such payment within such period, the appellee, McKinney, have possession of said premises, and that the appellant recover of the appellee his costs expended by him in this court, as well as in the court below.